UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6115 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:May 31, 2015 Item 1. Schedule of Investments. Samson STRONG Nations Currency Fund Schedule of Investments May 31, 2015 (Unaudited) Principal Amount Currency Value AUSTRALIA - 6.04% Foreign Government Bonds - 6.04% Australia Government Bond 4.750%, 10/21/2015 AUD $ 3.250%, 10/21/2018 AUD Queensland Treasury Corp. 6.000%, 04/21/2016 AUD TOTAL AUSTRALIA (Cost $5,740,882) CANADA - 11.47% Foreign Government Agency Issues - 5.47% Province of British Columbia, Canada 1.200%, 04/25/2017 USD Province of Manitoba, Canada 1.300%, 04/03/2017 USD Province of Ontario, Canada 2.700%, 06/16/2015 USD 1.000%, 07/22/2016 USD Foreign Government Bonds - 6.00% Canadian Government 1.500%, 02/01/2017 CAD 0.250%, 05/01/2017 CAD TOTAL CANADA (Cost $9,914,755) GOLD - 4.24% iShares Gold Trust (a) USD SPDR Gold Shares (a) USD TOTAL GOLD (Cost $3,626,240) MULTILATERAL INSTITUTIONS - 6.43% Foreign Government Agency Issues - 6.43% Inter-American Development Bank 0.500%, 08/17/2015 USD 5.125%, 09/13/2016 USD 1.125%, 03/15/2017 USD International Bank for Reconstruction & Development 0.500%, 04/15/2016 USD Nordic Investment Bank 5.000%, 02/01/2017 USD TOTAL MULTILATERAL INSTITUTIONS (Cost $5,445,692) NEW ZEALAND - 1.79% Foreign Government Bond - 1.79% New Zealand Government Bond 5.000%, 03/15/2019 NZD TOTAL NEW ZEALAND (Cost $1,616,119) SWEDEN - 7.34% Foreign Government Agency Issues - 2.37% Svensk Exportkredit AB 1.750%, 10/20/2015 USD Foreign Government Bonds - 4.97% Sweden Government Bond 4.500%, 08/12/2015 SEK 3.000%, 07/12/2016 SEK TOTAL SWEDEN (Cost $7,335,996) UNITED STATES - 42.92% U.S. Government Notes - 33.31% 1.000%, 05/31/2018 USD 1.000%, 11/30/2019 USD 1.250%, 01/31/2020 USD 1.250%, 02/29/2020 USD 1.375%, 03/31/2020 USD U.S. Treasury Bill - 1.94% 0.019%, 06/25/2015 (b) USD Short-Term Investments - 7.67% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.100% USD TOTAL UNITED STATES (Cost $36,435,225) Total Investments (Cost $70,114,909) - 80.23% Other Assets in Excess ofLiabiliies - 19.77% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown is effective yield based on the purchase price. The calculation assums the security is held to maturity. Currency abbreviations: AUD - Austrailian Dollar CAD - Canadian Dollar NZD - New Zealand Dollar SEK - Swedish Krona Samson STRONG Nations Currency Fund Schedule of Open Forward Currency Contracts May 31, 2015 (Unaudited) Purchase Contracts: U.S. $ U.S. $ Forward Value at Value on Unrealized Expiration Currency to be June 30, Currency to be Origination Appreciation Counterparty of Contract Notional Amount Date Received Delivered Date (Depreciation) CITI 6/15/2015 AUD $ USD $ $ ) STA 6/15/2015 CAD GBP ) STC 6/15/2015 CLP USD ) JPM 6/15/2015 CZK GBP ) JPM 6/15/2015 CZK USD ) STA 6/15/2015 GBP EUR ) STC 6/15/2015 ILS USD ) STA 6/15/2015 KRW USD ) STC 6/15/2015 MXN USD ) STA 6/15/2015 NOK GBP ) JPM 6/15/2015 NOK USD ) STC 6/15/2015 SEK EUR ) STA 6/15/2015 SEK GBP ) STA 6/15/2015 SEK USD ) CITI 6/15/2015 SGD USD ) STC 6/15/2015 TWD USD ) $ ) Sale Contracts: U.S. $ U.S. $ Forward Value at Value on Unrealized Expiration Currency to be June 30, Currency to be Origination Appreciation Counterparty of Contract Notional Amount Date Received Delivered Date (Depreciation) CITI 6/15/2015 USD $ ) AUD $ ) $ JPM 6/15/2015 USD ) CAD ) JPM 6/15/2015 USD ) CZK ) ) STA 6/15/2015 GBP ) EUR ) ) STC 6/15/2015 SEK ) EUR ) STA 6/15/2015 CAD ) GBP ) ) JPM 6/15/2015 CZK ) GBP ) ) STA 6/15/2015 NOK ) GBP ) STA 6/15/2015 SEK ) GBP ) ) STA 6/15/2015 USD ) NZD ) STA 6/15/2015 USD ) SEK ) $ $ ) Counterparty abbreviations: CITI - Citigroup, Inc. JPM - J.P Morgan Chase Bank, N.A. STA - State Street Bank & Trust Co. STC - Standard Chartered Bank Currency abbreviations: AUD - Austrailian Dollar CAD - Canadian Dollar CLP - Chilean Peso CZK - Czech Republic Koruna GBP - British Pound EUR - Euro ILS - Isreali Shekel KRW - South Korean Won MXN - Mexican Peso NOK - Norwegian Krone NZD - New Zealand Dollar SEK - Swedish Krona SGD - Singapore Dollar TWD - Taiwan Dollar USD - U.S. Dollar The cost basis of investments for federal income tax purposes at May 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized appreciation on forwards Gross unrealized depreciation Gross unrealized depreciation on forwards Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedure approved by the Trust's Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security's last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at net asset value ("NAV") of such companies for purchase and/or redemption orders placed on that day. Investment securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollar amounts at the date of valuation. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions. The Fund isolates the portion of the results of operations from changes in foreign exchange rates on investments from those resulting from changes in market prices of securities held. Reported net realized foreign exchange gains or losses arise from sales of portfolio securities, sales and maturities of short-term securities, sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the Fund's books, and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the values of assets and liabilities, including investments in securities at fiscal period end, resulting from changes in the exchange rate. Investments in foreign securities entail certain risks. There may be a possibility of nationalization or expropriation of assets, confiscatory taxation, political or financial instability, and diplomatic developments that could affect the value of the Funds’ investments in certain foreign countries. Since foreign securities normally are denominated and traded in foreign currencies, the value of the Funds’ assets may be affected favorably or unfavorably by currency exchange rates, currency exchange control regulations, foreign withholding taxes, and restrictions or prohibitions on the repatriation of foreign currencies. There may be less information publicly available about a foreign issuer than about a U.S. issuer, and foreign issuers are not generally subject to accounting, auditing, and financial reporting standards and practices comparable to those in the United States. The securities of some foreign issuers are less liquid and at times more volatile than securities of comparable U.S. issuers. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Statement of Assets and Liabilities. The Fund may enter into foreign currency forward exchange contracts. When entering into a forward currency contract, the Fund agrees to receive or deliver a fixed quantity of foreign currency for an agreed-upon price at a future date. The market value of the contract fluctuates with changes in currency exchange rates. The contract is marked-to-market daily and the change in market value is recorded by the Fund as an unrealized gain or loss. The Fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Other Investment transactions are recorded on the trade date. The Funds determine the gain or loss from investment transactions on the identified cost basis by comparing the original cost of the security lot sold with the net sale proceeds. Dividend income is recognized on the ex-dividend date, and interest income is recognized on an accrual basis. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below, under Summary of Fair Value Exposure. Summary of Fair Value Exposure at May 31, 2015 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2015, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equities (1): Gold Funds $ $
